DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-6, 9-10, 13-14, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 9, 11-13, and 17 of copending Application No. 16/819,232 (reference application) according to the following mapping table: 

Present Application (16/816289)
Reference Application (16/819232)
[Referencing amended claims filed 2/18/2022]
1
1
2
5
5
3
6
4
9
9
10
13
13
11
14
12
17
17


Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the corresponding claims in the reference application (see MPEP 804, Section II, Subsection B).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5, 7, 9-11, 13, 15, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 9, 11-12, 15-16, and 19-20 of copending Application No. 16/819,200 (reference application) according to the following mapping table: 

Present Application (16/816289)
Reference Application (16/819200)
[Referencing amended claims filed 12/01/2021]
1
1
2
2
3
5
5
5 or 9
7
6
9
11
10
12
11
15
13
15 or 19
15
16
17
20


Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the corresponding claims in the reference application (see MPEP 804, Section II, Subsection B).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9-11, 13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (United States Patent Application Publication No. US 2016/0335892 A1) [hereinafter “Okada”] in view of Niino et al. (United States Patent Application Publication No. US 2019/0118809 A1) [hereinafter “Niino”].

Regarding claim 1, Okada teaches a vehicle control device (see Figure 1) comprising:
an oncoming vehicle detection sensor configured to detect an oncoming vehicle that approaches an own vehicle (external environment recognition devices 80; see [0034]-[0037], [0042], and Figures 6 and 11-18); and
a controller (vehicle control device 60) configured to automatically apply brakes to the own vehicle to avoid a collision with the oncoming vehicle detected by the oncoming vehicle detection sensor under a condition that a planned path of the own vehicle is at least partially in the opposite lane (see [0008], [0034]-[0045], [0047]-[0069], [0079], [0190], and Figures 11-18), wherein
the controller is configured to
set, between the own vehicle and the oncoming vehicle, a virtual area that extends in an advancing direction of the oncoming vehicle (margin area of oncoming vehicle ARV as shown in Figures 12-16), and
automatically brake the own vehicle to avoid coming into contact with the virtual area to avoid the collision between the own vehicle and the oncoming vehicle (see [0008], [0034]-[0045], [0047]-[0069], [0079], [0190]). 

Okada does not expressly teach that the virtual area moves with the oncoming vehicle. 
Niino also generally teaches a vehicle control device that recognizes an object in an environment and sets a prohibited travel region around the object where the vehicle is prohibited from entering (see Abstract). Niino teaches the driving assistance device 20 sets a dynamic region around a detected object 
As such, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention taught by Okada such that the virtual area to be avoided moves with the oncoming vehicle, in view of Niino, as Niino teaches doing so allows for maximizing the size of a region where the host vehicle avoids the object vehicle and increases the degree of freedom in controlling the host vehicle to avoid the object vehicle (see [0007] and [0011] of Niino). One of ordinary skill in the art at the time of filing would also readily appreciate that doing so provides the added benefit of considering dynamic changes in the operations of the host vehicle and the object oncoming vehicle, thereby increasing the robustness of the system. 

Regarding claim 2, the combination of Okada and Niino further teaches the controller is configured to set the virtual area along a center line of a road on which the own vehicle and the oncoming vehicle travel (see Figures 12-16 of Okada). 

Regarding claim 3, the combination of Okada and Niino further teaches the controller is configured to set a front end of the virtual area on an own vehicle side at a position separated from a front end of the oncoming vehicle by a distance that corresponds to a relative speed of the own vehicle and the oncoming vehicle (see [0049] and Figure 8 of Niino). 

Regarding claim 5, the combination of Okada and Niino further teaches the controller is configured to set a front end of the virtual area on an own vehicle side at a position separated from a 

Regarding claim 7, the combination of Okada and Niino further teaches the controller is configured to set a rear end of the virtual area on an oncoming vehicle side at a position separated from a rear end of the oncoming vehicle by a distance that corresponds to a speed of the oncoming vehicle (see [0114] and [0138] of Okada in relation to Figure 12).

Regarding claim 9, the combination of Okada and Niino, as applied to claim 1 above, teaches a vehicle control method comprising:
detecting with an oncoming vehicle detection sensor an oncoming vehicle that approaches an own vehicle (external environment recognition devices 80 of Okada; see [0034]-[0037], [0042], and Figures 6 and 11-18 of Okada);
automatically applying brakes to the own vehicle to avoid a collision with the oncoming vehicle detected by the oncoming vehicle detection sensor under a condition that a planned path of the own vehicle is at least partially in the opposite lane (see [0008], [0034]-[0045], [0047]-[0069], [0079], [0190], and Figures 11-18 of Okada), wherein the automatically applying includes
setting, between the own vehicle and the oncoming vehicle, a virtual area that moves with the oncoming vehicle and that extends in an advancing direction of the oncoming vehicle (margin area of oncoming vehicle ARV as shown in Figures 12-16 of Okada; see also [0028]-[0050] of Niino and the rejection of claim 1 above), and


Regarding claim 10, the combination of Okada and Niino further teaches the setting includes setting the virtual area along a center line of a road on which the own vehicle and the oncoming vehicle travel (see Figures 12-16 of Okada). 

Regarding claim 11, the combination of Okada and Niino further teaches the setting includes setting a front end of the virtual area on an own vehicle side at a position separated from a front end of the oncoming vehicle by a distance that corresponds to a relative speed of the own vehicle and the oncoming vehicle (see [0049] and Figure 8 of Niino). 

Regarding claim 13, the combination of Okada and Niino further teaches the setting includes setting a front end of the virtual area on an own vehicle side at a position separated from a front end of the oncoming vehicle by a distance that corresponds to a relative speed of the own vehicle and the oncoming vehicle (see [0049] and Figure 8 of Niino). 

Regarding claim 15, the combination of Okada and Niino further teaches the setting includes setting a rear end of the virtual area on an oncoming vehicle side at a position separated from a rear end of the oncoming vehicle by a distance that corresponds to a speed of the oncoming vehicle (see [0114] and [0138] of Okada in relation to Figure 12).

Regarding claim 17, the combination of Okada and Niino, as applied to claim 1 above, teaches a non-transitory computer readable storage including computer readable instructions that when executed by a controller cause the controller to execute a vehicle control method (see [0028]-[0029] of Niino), the method comprising:
detecting with an oncoming vehicle detection sensor an oncoming vehicle that approaches an own vehicle (external environment recognition devices 80 of Okada; see [0034]-[0037], [0042], and Figures 6 and 11-18 of Okada);
automatically applying brakes to the own vehicle to avoid a collision with the oncoming vehicle detected by the oncoming vehicle detection sensor under a condition that a planned path of the own vehicle is at least partially in the opposite lane (see [0008], [0034]-[0045], [0047]-[0069], [0079], [0190], and Figures 11-18 of Okada), wherein the automatically applying includes
setting, between the own vehicle and the oncoming vehicle, a virtual area that moves with the oncoming vehicle and that extends in an advancing direction of the oncoming vehicle (margin area of oncoming vehicle ARV as shown in Figures 12-16 of Okada; see also [0028]-[0050] of Niino and the rejection of claim 1 above), and
automatically braking the own vehicle to avoid coming into contact with the virtual area to avoid the collision between the own vehicle and the oncoming vehicle (see [0008], [0034]-[0045], [0047]-[0069], [0079], [0190] of Okada).

Regarding claim 18, the combination of Okada and Niino further teaches the setting includes setting the virtual area along a center line of a road on which the own vehicle and the oncoming vehicle travel (see Figures 12-16 of Okada). 

Regarding claim 19, the combination of Okada and Niino further teaches the setting includes setting a front end of the virtual area on an own vehicle side at a position separated from a front end of the oncoming vehicle by a distance that corresponds to a relative speed of the own vehicle and the oncoming vehicle (see [0049] and Figure 8 of Niino). 

Allowable Subject Matter
Claims 4, 8, 12, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4, 12, and 20 recite “set the front end of the virtual area at a position separated from the front end of the oncoming vehicle by a distance obtained by multiplying the relative speed by a time required for the own vehicle to finish passing through the opposite lane.”
Niino teaches the front end of the virtual area is set at a position separated from the front end of the oncoming vehicle by a distance that is based on the relative speed between the own vehicle and the oncoming vehicle (see [0049] and Figure 8 of Niino). 
However, Niino does not teach the front end of the virtual area is set “at a position separated from the front end of the oncoming vehicle by a distance obtained by multiplying the relative speed by a time required for the own vehicle to finish passing through the opposite lane.”

Claims 8 and 16 recite “set the rear end of the virtual area at a position separated from the rear end of the oncoming vehicle by a distance obtained by multiplying the speed of the oncoming vehicle by a time required for the own vehicle to arrive at a center line of a road where the own vehicle and the oncoming vehicle travel.” 
L1 that is “a distance between the current position of the first moving body and the first intersection position” (see [0053] and Figure 12) minus a distance equal to a margin time Tcsf, which is set based on the speed of the oncoming vehicle (see [0114] and [0138] of Okada). 
However, Okada does not specify that the rear end of the virtual area is set “at a position separated from the rear end of the oncoming vehicle by a distance obtained by multiplying the speed of the oncoming vehicle by a time required for the own vehicle to arrive at a center line of a road where the own vehicle and the oncoming vehicle travel.”

These limitations in claims 4, 8, 12, 16, and 20 are not disclosed, taught, or rendered obvious by any additional evidence in the prior art. As such, claims 4, 8, 12, 16, and 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Ohmura et al. (US 2018/0056997 A1) generally teaches:
A vehicle control device mounted in a vehicle comprises an object detection section for detecting a connection path which is connected to a traveling road, a speed distribution area setting section for setting a speed distribution area, and an avoidance control execution section for executing avoidance control of changing the vehicle speed and/or a steering direction of the 

Shimizu (US 2016/0114800 A1) generally teaches:
When own vehicle starts and accelerates involving course-change, the own vehicle is started with appropriate timing, and changes a course safely and swiftly. The vehicle control apparatus (1) includes externality recognizing means (2) that recognizes a moving body (C1, P1) and a road shape around the own vehicle (100), and that calculates a position, a moving direction and moving speed of the moving body, estimating means (6) for specifying an intersection position (Xc1 and Xp1) between an expected course (r) of the own vehicle and an expected course (Rc1, Rp1) of the moving body, acceleration pattern producing means (7) for producing a plurality of acceleration patterns (f(t), F(t), f(t+Ts), F(t+Ts)), acceleration pattern selecting/setting means (8) for selecting and setting one of the plurality of acceleration patterns in which the own vehicle and the moving body do not pass the intersection position at the same time, and vehicle driving means (9) for starting and accelerating the own vehicle based on the selected and set acceleration pattern.

Matsunaga (US 2021/0031762 A1) generally teaches:
A vehicle collision prediction apparatus, installable to a host vehicle that is equipped with a peripheral sensor for detecting a preceding vehicle, includes a collision prediction region setting section that sets a collision prediction region in front of the host vehicle and a collision 

Sung et al. (US 2018/0162387 A1) generally teaches:
A vehicle and a method for controlling a vehicle detects an object for avoiding a collision between a vehicle and the object, based on a type of the object detected by the vehicle, and determining a risk of collision with the object. The vehicle includes an image capturer configured to detect an object by capturing the object around a vehicle, a sensor configured to acquire at least one of position information and speed information of the object, a controller configured to variably determine a detection target area based on the type of the detected object, configured to calculate a time to collision (TTC) between the vehicle and the object based on the at least one of position information and speed information of the object placed in the determined detection target area, and configured to transmit a signal to control a driving speed of the vehicle based on the calculated TTC, and a speed regulator configured to regulate the driving speed of the vehicle in response to the transmitted control signal.

Goetz et al. (US 2019/0367017 A1) generally teaches:
An apparatus activates/deactivates a motor vehicle safety system during a turning maneuver. The safety system is designed to carry out a braking operation of the motor vehicle during a turning maneuver if a probability of a collision of the motor vehicle with oncoming 

Goto et al. (US 7778776 B2) generally teaches:
An obstacle avoidance method for mobile apparatus includes the steps of acquiring, by a mobile apparatus, information as to relative movement of an obstacle with respect to the mobile apparatus, calculating a travel path and a travel direction of the obstacle based on the information during its relative movement, setting a non-intrusion area having a configuration which is longer in the travel direction of the obstacle than in a direction perpendicular to the travel direction, and performing such travel control on the mobile apparatus as to avoid the non-intrusion area, by which obstacle avoidance operation is fulfilled. Thus, an obstacle avoidance method as well as an obstacle-avoidable mobile apparatus are provided which are capable of not only reducing collisions against obstacles and repetitions of avoidance operation, but also preventing impartment of uneasiness and oppression to persons in the obstacle avoidance operation for mobile apparatuses such as robots.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669